MEMORANDUM **
Calvin Woolfolk appeals pro se the district court’s summary judgment in favor of defendants in his action alleging race discrimination. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment. Wallis v. J.R. Simplot Co., 26 F.3d 885, 888 (9th Cir.1994). We affirm.
Woolfolk failed to establish a prima facie case for discrimination because he did not produce any evidence that he was qualified for the position, or that defendant United Parcel Service treated other similarly-situated employees not in the protected class more favorably. See McDonnell-Douglas v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).
Woolfolk also failed to raise a genuine issue of material fact regarding the truth of United Parcel Service’s nondiscriminatory reason for terminating him. See Chuang v. Univ. of Cal. Bd. of Tr., 225 F.3d 1115, 1127 (9th Cir.2000).
Woolfolk’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.